Citation Nr: 0303522	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  95-12 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from June 1952 
to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the Los 
Angeles, California Regional Office (RO) of the Department of 
Veteran's Affairs (VA).  Within the referenced decision, the 
RO denied, among other claims, the veteran's claim seeking 
entitlement to service connection for residuals of a neck 
injury.  The veteran has perfected a timely appeal of this 
adverse decision. 

By a March 2001 rating decision, the RO granted the veteran 
service connection for residuals of a right ankle sprain and 
for residuals of a low back injury.  As such, the Board 
determines that this rating action constitutes a full grant 
of benefits with respect to the award of service connection 
for these disabilities.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Accordingly, the Board's appellate review 
will be limited to the issue listed on the cover page of this 
decision.

The veteran appeared at a personal hearing before the RO in 
October 1995.

This case was previously before the Board in October 1998, at 
which time it was remanded to the RO for further development.  
Such development having been completed, the case is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's service medical records, including the 
report of the April 1956 separation examination, are negative 
for complaints or findings of residuals of a neck injury.  

2.  The veteran has been diagnosed with spondylosis of the 
cervical spine, however, the medical evidence of record does 
not establish that this condition is related to the veteran's 
period of active military service, to include a 1955 in-
service injury.


CONCLUSIONS OF LAW

1.  The veteran's current spondylosis of the cervical spine 
is not due to a neck injury which was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2002).

2.  The need for an opinion from an independent medical 
expert is not shown.  38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. §§ 20.601(d), 20.902 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that with particular respect to his claim 
seeking entitlement to service connection for residuals of a 
neck injury, the veteran has received the degree of notice 
which is contemplated by law.  The RO has specifically 
provided the veteran with a copy of the appealed rating in 
this case, in addition to relevant Statements of the Case and 
Supplemental Statements of the Case.  In October 1998, the 
veteran and his representative were provided with a copy of 
the Board's remand.  By way of all of the aforementioned 
documents, the veteran was provided with notice regarding the 
evidence needed to substantiate his service connection claim 
in accordance with governing VA regulations.  These same 
documents provided the veteran with notice regarding the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  In this manner, VA 
more narrowly assessed and articulated for the veteran his 
obligation to provide any outstanding evidence, if existent, 
necessary for purposes of adequately satisfying the 
regulatory requirements for entitlement to service connection 
for residuals of a neck injury.  Finally, the RO's above-
referenced rating decision, Statements of Case, and 
Supplemental Statements of the Case additionally provided the 
veteran with the reasons and overall rationale for the 
determination made regarding his claim for service 
connection.  Therefore, the Board is satisfied that the RO 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his service connection claim.  Most notably, the 
RO has made reasonable efforts to develop the record in that 
the veteran's service medical records were obtained and 
associated with the claims folder.  Copies of the veteran's 
relevant VA and non-VA treatment records have likewise been 
associated with the veteran's claims folder.  In August 1999 
the veteran was provided with a relevant VA examination, and 
a copy of the examination report is of record.  Lastly, in 
October 1995 the veteran was afforded the opportunity to 
provide personal testimony at the RO.  

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's claim 
seeking entitlement to service connection for residuals of a 
neck injury is ready for appellate review.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§§ 3.303, 3.306.  If a condition is not shown to be chronic, 
then generally, a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  If service connection is established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  In 
addition, service connection may also be granted on the bases 
of post-service initial diagnosis of a disease where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2002).

A review of the veteran's service medical records reveals no 
pertinent complaints or findings of residuals attributable to 
a neck injury during service.  A clinical record dated in 
December 1955 does indicate, however, that the veteran 
injured his ankle as the result of having jumped off the wing 
of an airplane.  Subsequent clinical notations dated 
throughout December 1955 indicate the veteran received 
medical treatment, which pertained solely to his right ankle.  
In April 1956 the veteran underwent a separation examination.  
It was specifically noted in his examination report that the 
veteran had had a possible fracture of the right ankle in 
1955.  Otherwise, the veteran denied any other serious 
illness or injuries since his last in-service physical 
examination.  

At the time of his October 1995 RO hearing, the veteran 
denied having fallen off the wing of an aircraft in service.  
The veteran indicated that the referenced 1955 in-service 
incident really involved him having been struck by a tug, a 
small tractor used to transport aircraft back and forth to 
spotted positions on the alert pad.  According to the veteran 
his ankle was caught under the tractor, which caused his foot 
to be jammed between the blade of the tractor and the 
taxiway.  As the result of this incident, the veteran alleges 
that in addition to his injured right ankle, he also 
sustained additional injuries, to include a neck injury which 
has resulted in residuals for which he should be service 
connected.

In December 1995 the veteran was examined by a private 
examiner.  As relayed during his October 1995 hearing, the 
veteran reported a history of having injured his neck in 
addition to his low back and right ankle, as the result of 
having been struck by a tug.  During a physical examination 
of the veteran's neck, the examiner observed that the 
extension of the cervical spine was 70 percent of the 
expected norm, as was the lateral bend and rotation to the 
right and left.  According to the December 1995 examiner, he 
reviewed all of the "available medical reports."  He then 
concluded, that on the basis of those reports and the 
veteran's own reported history, the veteran had been involved 
in an in-service 1955 'trauma accident' which resulted in a 
primary injury to the right ankle, as well as secondary 
injury to the veteran's neck and low back.  In the examiner's 
medical opinion, the veteran's current problems as discussed 
above were related to his 1955 in-service injury.

In a June 1996 statement, the veteran's chiropractor again 
advised that the veteran had been involved in a 'very serious 
traumatic accident' while serving in the military.  According 
to the chiropractor, the veteran had consequently been 
involved in physical therapy amongst different doctors for 
quite some time.  

In August 1999, the veteran underwent further examination by 
a VA examiner which included a review of his claims file.  At 
this time, the veteran once again reiterated his history of 
having been injured in service by the blade of a tug.  
Following a physical examination of the veteran's neck and a 
review of the veteran's cervical spine x-rays, the examiner 
indicated that spondylosis was present.  Nevertheless, 
despite this presence, the examiner indicated that such 
condition was less likely to be service connected.  In 
support of this assertion, the examiner noted that there was 
no mention of the neck found in a review of the veteran's 
medical records, and the severity of the veteran's cervical 
spondylosis was much less than in the lumbar spine, which 
unlike the veteran's cervical spine, the examiner found to be 
highly likely to be service connected.

In evaluating the above evidence, the Board notes that it has 
been charged with the duty to assess the credibility and 
weight given to evidence.  Klekar v. West, 12 Vet. App. 503, 
507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, the Board is free to 
value one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Thus, the Board must now determine if the veteran's current 
cervical spine pathology is in fact the result of the injury 
he sustained during service in 1955.  In support of this 
conclusion is the medical opinion rendered by the veteran's 
December 1995 examiner, and a private medical statement dated 
in June 1996.  The Board determines that while such medical 
opinion and statement are favorable to the veteran, the 
cumulative evidence of record nevertheless fails to support 
such a finding.  Presumably, when rendering his opinion, the 
veteran's December 1995 examiner relied in part, on the 
veteran's self-reported history and a review of the 
"available medical reports."  Despite the fact that medical 
reports were reviewed, the Board observes that the December 
1995 examination report does not definitively establish that 
such review included a review of the veteran's entire medical 
history, to include his service medical records.  Notably, 
the veteran's service medical records evidence an entirely 
different injury than that which was reported by the veteran 
in conjunction with his physical examination some 30 years 
following his discharge from active military service in 1956.  
A December 1955 in-service treatment record specifically 
reflects the veteran sustained an ankle injury as the result 
of jumping off the wing of an airplane, and subsequent 
medical notations also dated in December 1955 indicate the 
veteran received treatment for his ankle and no other 
conditions.  (emphasis added.)  The veteran's separation 
examination dated in April 1956 further noted that the 
veteran had had a possible fracture of the right ankle in 
1955, however the examination report was void of any findings 
pertaining to the veteran's neck.  Indeed, the veteran 
himself, reported no such disability at service discharge.  
Thus, given the contemporaneous nature of the December 1955 
and April 1956 service medical evidence, as opposed to the 
December 1995 and June 1996 examiners' statements, the Board 
finds that the veteran's account as to the circumstances 
surrounding his alleged in-service neck injury is not 
credible.  This being the case, the Board finds that the 
opinion contained in the December 1995 examination report, as 
well as June 1996 statement, is not competent medical 
evidence of a relationship between the veteran's current 
cervical spine pathology and an alleged in-service injury to 
the neck, in that it has been shown that the veteran's 
December 1995 and June 1996 examiners relied solely on the 
history provided by the veteran and not the medical facts as 
described in the service medical records. 

The Board has determined instead, that the veteran's August 
1999 examination is more probative regarding the 
determinative issue of whether service connection is 
warranted for the veteran's currently existing spondylosis of 
the cervical spine.
As recorded in the examination report, the examiner's August 
1999 medical findings were rendered in conjunction with an x-
ray of the veteran's cervical spine, in addition to a review 
of the veteran's claims file to specifically include his 
service medical records.  In this manner, the opposing 
medical opinions contained in the veteran's December 1995 
examination report and June 1996 statement were also given 
consideration prior to the VA examiner rendering his opinion 
in August 1999.  While the veteran's August 1999 examiner 
ultimately rendered an unfavorable medical finding, the Board 
observes that the examiner nevertheless fully explained and 
provided a medical rationale as to how this determination was 
made.  Of greater significance, the examiner's rationale is 
consistent with the record.  Notably, the August 1999 
examiner observed that the bulk of the veteran's medical 
records, including his service medical records, were silent 
regarding any findings of a neck injury or treatment 
thereafter.  The examiner additionally noted that unlike the 
veteran's lumbar spine spondylosis, the veteran's cervical 
spine spondylosis was less service and unlikely to be service 
connected.  Therefore, because the August 1999 examiner has 
both medically determined that the veteran's current neck 
condition is not related to his 1955 in-service injury and 
provided a complete and consistent rationale for his 
expressed opinion to include upon which medical principle the 
opinion is based and citation to the evidence of record upon 
which the opinion is based, the Board determines that service 
connection is not presently warranted for the veteran's 
spondylosis of the cervical spine. 

The Board has given additional consideration to the veteran's 
wife affidavit wherein she has attested to, or related the 
veteran's in-service injury to his current neck pain, 
however, these assertions can not serve to substantiate the 
veteran's claim of entitlement to service connection for 
residuals of a neck injury.  While the veteran's wife is 
competent to describe the veteran's alleged injury and/or 
subsequent neck symptoms, she is not competent to proffer a 
medical diagnosis or a medical opinion regarding the etiology 
of the veteran's currently existing neck disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)

With respect to the veteran's request for an opinion from an 
independent medical expert as to whether the veteran's 
alleged in-service injury in any way resulted in current 
residuals of a neck injury, the Board finds that the medical 
evidence in this case does not present a complex medical 
question or controversy.  Hence, good cause not being shown, 
an advisory opinion from an independent medical expert is not 
required under 38 C.F.R. § 20.902.  See also 38 C.F.R. 
§ 20.901(d).  

Finally, as the preponderance of the evidence has been 
presently shown to be against the veteran's claim, the 
doctrine of reasonable is not for application in this 
instance.  See Gilbert v. Brown, 1 Vet. App. 49, 53-56 (1990) 
(holding that application of the benefit-of-the-doubt 
doctrine is only appropriate when the evidence is evenly 
balanced or in relative equipoise.) 

ORDER

Entitlement to service connection for residuals of a neck 
injury is denied.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


	IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

